  Case: 2:20-cv-01803-SDM-KAJ Doc #: 9 Filed: 07/14/20 Page: 1 of 4 PAGEID #: 35




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION

MICHAEL T. MORRIS,
                                              CASE No. 2:20-CV-01803
       Petitioner,                            JUDGE SARAH D. MORRISON
                                              Magistrate Judge Kimberly A. Jolson
       v.

WARDEN, NOBLE
CORRECTIONAL INSTITUTION,

       Respondent.

                                      OPINION & ORDER

       On May 5, 2020, the Magistrate Judge issued a Report and Recommendation pursuant to

Rule 4 of the Rules Governing Section 2254 Cases in the United States District Courts

recommending that this action be dismissed as barred by the one-year statute of limitations under

28 U.S.C. § 2244(d). (ECF No. 5.) Petitioner has filed an Objection to the Magistrate Judge’s

Report and Recommendation. (ECF No. 8.) Pursuant to 28 U.S.C. § 636(b), this Court has

conducted a de novo review. For the reasons that follow, Petitioner’s Objection (ECF No. 8) is

OVERRULED. The Report and Recommendation (ECF No. 5) is ADOPTED and

AFFIRMED. This action is hereby DISMISSED.

       The Court DECLINES to issue a certificate of appealability.

       Petitioner acknowledges that he untimely filed this habeas corpus petition. Nonetheless,

he argues that the Court should address the merits of his claims, because the failure to do so will

result in a fundamental miscarriage of justice. Petitioner contends that new reliable evidence not

earlier discoverable with due diligence shows that he was denied the effective assistance of

counsel. Additionally, Petitioner argues that the statute of limitations does not bar his claims

because he was incompetent to enter his guilty plea.
  Case: 2:20-cv-01803-SDM-KAJ Doc #: 9 Filed: 07/14/20 Page: 2 of 4 PAGEID #: 36




        However, Petitioner does not identify the nature of any new evidence that would justify a

delayed start-date for the running of the statute of limitations under the provision of 28 U.S.C. §

2244(d)(1)(D). To the contrary, the record reflects that all of his claims would have been readily

apparent at the time of the entry of his guilty plea. Further, the record does not indicate that

Petitioner acted diligently or could not earlier pursue relief such that equitable tolling of the

statute of limitations would be warranted. See Holland v. Florida, 560 U.S. 631, 649 (2010) (in

order to obtain equitable tolling of the statute of limitations, a litigant must establish that he

diligently pursued relief and that some extraordinary circumstance barred him from timely

filing). Petitioner failed to file a timely appeal in the state appellate and Ohio Supreme Court.

The appellate court subsequently dismissed Petitioner’s appeal of the denial of his motion to

withdraw guilty plea based on his failure to file an appellate brief. He then waited six months

and filed a second motion to withdraw his guilty plea, raising the same arguments previously

presented. The appellate court affirmed the trial court’s dismissal of that action as barred by res

judicata. See State v. Morris, 10th Dist. No. 19AP-152, 2019 WL 4547083, at *1-2 (Ohio Ct.

App. Sept. 19, 2019). On December 17, 2019, the Ohio Supreme Court declined to accept

jurisdiction of the appeal. Still, Petitioner waited until April 6, 2020, to execute this habeas

corpus petition.

        Petitioner has presented no new reliable evidence not available at trial suggesting that “it

is more likely than not that no reasonable juror would have found him guilty beyond a reasonable

doubt.” See Arega v. Chillicothe Corr. Inst., No. 2016 WL 5793760, at * 4 (S.D. Ohio Oct. 4,

2016) (citing Souter v. Jones, 395 F.3d 577, 602 (6th Cir. 2005) (other citations omitted). Thus,

equitable tolling of the statute of limitations is not justified based on a fundamental miscarriage

of justice. He likewise has presented no evidence to support his claim that he was not competent



                                                   2
  Case: 2:20-cv-01803-SDM-KAJ Doc #: 9 Filed: 07/14/20 Page: 3 of 4 PAGEID #: 37




to enter a guilty plea or that such incompetence prevented his timely filing. “[A] petitioner’s

failure to present any evidence of his mental health status during the limitations period is fatal to

his tolling effort.” Jenkins v. Turner, No. 17-cv-738, 2019 WL 311763, at *1 (S.D. Ohio Jan. 24,

2019) (citing Ernst v. White, No. 2:17-CV-219-DCR-REW, 2018 WL 843015, at *3 (E.D. Ky.

Jan. 22, 2018)).

       For these reasons and for the reasons detailed in the Magistrate Judge’s Report and

Recommendation, Petitioner’s Objection (ECF No. 8) is OVERRULED. The Report and

Recommendation (ECF No. 5) is ADOPTED and AFFIRMED. This action is hereby

DISMISSED.

       Pursuant to Rule 11 of the Rules Governing Section 2254 Cases in the United States

District Courts, the Court now considers whether to issue a certificate of appealability. “In

contrast to an ordinary civil litigant, a state prisoner who seeks a writ of habeas corpus in federal

court holds no automatic right to appeal from an adverse decision by a district court.” Jordan v.

Fisher, –––U.S. ––––. ––––, 135 S.Ct. 2647, 2650 (2015); 28 U.S.C. § 2253(c)(1) (requiring a

habeas petitioner to obtain a certificate of appealability in order to appeal).

       When a claim has been denied on the merits, a certificate of appealability may issue only

if the petitioner “has made a substantial showing of the denial of a constitutional right.” 28

U.S.C. § 2253(c)(2). To make a substantial showing of the denial of a constitutional right, a

petitioner must show “that reasonable jurists could debate whether (or, for that matter, agree that)

the petition should have been resolved in a different manner or that the issues presented were

‘adequate to deserve encouragement to proceed further.’” Slack v. McDaniel, 529 U.S. 473, 484

(2000) (quoting Barefoot v. Estelle, 463 U.S. 880, 893, n.4 (1983)). When a claim has been

denied on procedural grounds, a certificate of appealability may issue if the petitioner establishes



                                                  3
  Case: 2:20-cv-01803-SDM-KAJ Doc #: 9 Filed: 07/14/20 Page: 4 of 4 PAGEID #: 38




that jurists of reason would find it debatable whether the petition states a valid claim of the

denial of a constitutional right and that jurists of reason would find it debatable whether the

district court was correct in its procedural ruling. Id.

       The Court is not persuaded that reasonable jurists would debate the dismissal of this action

as untimely. The Court therefore DECLINES to issue a certificate of appealability.

       The Court certifies that the appeal would not be in good faith and that an application to

proceed in forma pauperis on appeal should be DENIED.

       IT IS SO ORDERED.



                                       /s/ Sarah D. Morrison
                                       SARAH D. MORRISON
                                       UNITED STATES DISTRICT JUDGE




                                                   4
